Examiner’s Comment

An examiner's comment on the record appears below. Should changes and/or additions be considered necessary to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Prosecution Application
The request filed on 10/29/2020 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No 29/678,881 is acceptable and a CPA has been established. An Examiner’s Comment on the CPA follows.


Replacement Drawing
The replacement drawing submitted on 10/29/2020 has been received and entered. The new drawing acts to remove the cancelled FIGS. 8 - 28 from the drawing set; convert broken lines to solid lines at the top and bottom center; and reduce the solid line between the two endpoints at the center to broken lines.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET L. ELAND whose telephone number is (571)272-4675.  The examiner can normally be reached on Monday - Friday from 10:00 AM - 6:30 PM EDT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bridget L Eland/Primary Examiner, Art Unit 2916